        Case 4:17-cv-05920-JSW Document 130-1 Filed 08/28/20 Page 1 of 1




                                       EXHIBIT A

                               SCHEDULING PROPOSAL



Event                       Date
Fact Discovery Cutoff       Friday, January 29, 2021

Serve Opening Expert        Friday, February 19, 2021
Reports on Issues which
the Parties Bear the
Burden of Proof
Serve Rebuttal Expert       Friday, March 12, 2021
Reports
Expert Discovery Cutoff     Friday, April 2, 2021

File Dispositive Motions    Friday, April 23, 2021
and Daubert Motion
Mediation cut-off           Friday, April 30, 2021

File Reply to Opposition    Friday, May 7, 2021
to Dispositive Motion
Reply to Opposition to      Friday, May 14, 2021
Dispositive Motion
Dispositive Motion /        Friday, May 28, 2021 at 9:00 a.m.
Daubert Motion Hearing
Pre-Trial Conference;       Wednesday, July 21, 2021
Trial witness list and
Summary of Proposed
Testimony, Deposition
Designations, Written
Discovery Designations,
Jury Instructions,
Admissibility
Stipulations, MILs, Trial
Exhibits/ Objections
Jury Selection              Wednesday, August 18, 2021

Trial                       Monday, August 30, 2021 at 8:00 a.m.
